Citation Nr: 1633945	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-11 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to September 16, 2014, 50 percent disabling from September 16, 2014 to January 10, 2015, and 70 percent disabling thereafter.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The February 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, and in September 2014 and August 2015 rating decisions, the RO granted staged increased ratings of 50 percent and 70 percent, respectively.   

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

When perfecting the instant appeal, the Veteran elected to participate in a Board hearing to be conducted by a Veterans Law Judge sitting at the Nashville RO (such hearings are referred to as "Travel Board hearings").  Accordingly, he was scheduled to participate in a Travel Board hearing to be conducted in June 2015; however, prior to the hearing date, the Veteran's stated that he could not attend this scheduled hearing; thus, he elected to participate in a hearing on a future date to be conducted via video-conference (these hearings are referred to as a "video-conference hearings").  Thus, the Veteran was scheduled to participate in a video-conference hearing to be held in October 2015.  However, prior to this hearing date, the Veteran stated that he does indeed prefer the "face-to-face" format of an in-person hearing and thus desires a Travel Board hearing, to be conducted be a Veterans Law Judge visiting the RO.   

In order to honor the Veteran's hearing request and chosen format, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, to be conducted by a Veterans Law Judge sitting at the Nashville, Tennessee, RO, and so inform the Veteran and his representative.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

